DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
 
Response to Amendment
	The amendment file 02/02/2021 has been entered. Claims 1-16 have been cancelled. Claims 17-36 are new. Claims 17-36 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23 and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the Meibomian glands" in line 1. There is insufficient antecedent basis for this limitation in the claim.
	Claims 18-23 are also rejected due to dependency on claim 17. 
Claim 30 recites the limitation "the Meibomian glands" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the head" in line 5. There is insufficient antecedent basis for this limitation in the claim.
	Claims 31-36 are also rejected due to dependency on claim 31. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19, 21-25, 28-34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korb et al. (Pub. No.:  US 2015/0216725 A1)
Regarding claim 17, Korb discloses (figs. 19-32) a system for stimulating Meibomian glands of an eyelid of a user (abstract), the system comprising:

An inner eyepiece (lens 130) including a concave surface along a distal end of the inner eyepiece (scleral side 93 of lens, see fig. 19), the inner eyepiece extending distally from the head (see fig. 29A), wherein the inner eyepiece includes a heating element (194, ¶ 0139, ln. 4-5) and a temperature sensor (thermistors 232A, 232B, ¶ 0151, ln. 6-16); 
An outer eyepiece (eyecup 198) extending distally from the head and proximal to the inner eye piece (see fig. 29A), the outer eyepiece including a concave surface along a distal end of the outer eyepiece (see fig. 30, ¶ 0145, ln. 3-4), wherein the eyepiece includes a pressure sensor (230, ¶ 0149, ln. 11-14); and
An exfoliating element (textured mechanical surface 94) extending distally from the head and proximal to the inner eyepiece (see fig. 24, ¶ 0126, ln. 2-6), the exfoliating element including a top surface and a bottom surface (see fig. 24), wherein the exfoliating element is driven by a vibrating motor (¶ 0126, ln. 2-5); 
Wherein, when the concave surface of the inner eyepiece is in contact with a user’s eye and the user’s eye is closed, a user’s upper eyelid margin contacts the top surface of the exfoliating element and a user’s lower eyelid margin contacts the bottom surface of the exfoliating element (see fig. 24, ¶ 0125, ln. 9-13); and
In response to activation of the one or more user controls, the heating element heats an inner surface of the user’s upper eyelid (42A) and inner surface of the user’s lower eyelid (42B) (¶ 0139, ln. 4-5), the outer eyepiece moves to apply a pressure to an 
Regarding claim 18, Korb further discloses (fig. 25) a trigger mechanism (force lever 178) attached to the handle (see fig. 25), wherein the trigger mechanism controls the pressure applied by the outer eyepiece to the outer surface of the user’s upper eyelid and the outer surface of the user’s lower eyelid (¶ 0137, ln. 14-16). 
Regarding claim 19, Korb further discloses wherein the exfoliating element includes a microbrush (mechanical surface can be bristles, ¶ 0118, ln. 22-24, exfoliating element is small enough to be utilized on the eye and is therefore a microbrush). 
Regarding claim 21, Kolb further discloses that the inner eyepiece includes a flexible polymeric material, a soft elastomeric material a silicone material, or combinations thereof (¶ 0139, ln. 18-23)
Regarding claim 22, Korb further discloses (fig. 25) a user interface (172) on a portion of the body (¶ 0137, ln. 1), wherein the user interface displays at least one of a temperature measured by the temperature sensor (temperature display 174, ¶ 0137, ln. 3-5), a pressure measured by the pressure sensor (pressure display 176, ¶ 0137, ln. 3-5), and a time of operation of the exfoliating element (¶ 0138, ln. 1-3, ¶ 0128, ln.15-18, ln. 23-26).
Regarding claim 23, Korb further discloses (fig. 25) 
A controller (166);

Wherein in response to executing the program instructions, the controller is configured to:
Receive user input via a user interface in communication with the controller (¶ 0137, ln. 1-3), wherein the user input corresponds to a temperature (¶ 0137, ln. 12-14), a pressure (¶ 0137, ln. 14-16), and a duration (¶ 0171, ln. 11-13); 
Heat the heating element to the temperature (¶ 0137, ln. 12-14);
Apply the pressure via the outer eyepiece (¶ 0137, ln. 14-16, ¶ 0145, ln. 12-13); and
Vibrate the exfoliating element for the received duration of time (¶ 0128, ln.15-18, ln. 23-26).
Regarding claim 24, Korb discloses (figs. 19-32) a method of treating Meibomian gland dysfunction (abstract), the method comprising the steps of:
Providing a device including:
A body (device 164) including a head (disposable component 90), a handle (controller 166) extending from the head (see fig. 25, ¶ 0136, ln. 12-13), and one or more user controls (¶ 0137, ln. 1-3);
An inner eyepiece (lens 130) including a concave surface along a distal end of the inner eyepiece (see scleral side 93 of lens), the inner eyepiece extending distally from the head (see fig. 29A), wherein the inner eyepiece includes a heating element (194, ¶ 0139, ln. 4-5) and a temperature sensor (thermistors 232A, 232B, ¶ 0151, ln. 6-16); 

An exfoliating element (textured mechanical surface 94) extending distally from the head and proximal to the inner eyepiece (see fig. 24, ¶ 0126, ln. 2-6), the exfoliating element including a top surface and a bottom surface (see fig. 24), wherein the exfoliating element is driven by a vibrating motor (¶ 0126, ln. 2-5); 
Wherein, when the concave surface of the inner eyepiece is in contact with a user’s eye and the user’s eye is closed, a user’s upper eyelid margin contacts the top surface of the exfoliating element and a user’s lower eyelid margin contacts the bottom surface of the exfoliating element (see fig. 24, ¶ 0125, ln. 9-13); and
In response to activation of the one or more user controls, the heating element heats an inner surface of the user’s upper eyelid (42A) and inner surface of the user’s lower eyelid (42B) (¶ 0139, ln. 4-5), the outer eyepiece moves to apply a pressure to an outer surface of the user’s upper eyelid and an outer surface of the user’s lower eyelid (¶ 0145, ln. 9-10), and the vibrating motor causes the top surface of the exfoliating element to exfoliate along the user’s upper eyelid margin and the bottom surface of the exfoliating element to exfoliate along the user’s lower eyelid margin (¶ 0022, ¶ 0125, ln. 9-13;
Positioning the inner eyepiece to an outer surface of an eye of the user (see fig. 27, ¶ 0139, ln. 6-9);
Positioning the outer eyepiece on an outer surface of the eyelid of the user (see 
Applying a compressive force via the outer eyepiece to the eyelid of the user (¶ 0145, ln. 9-13); and
Exfoliating along the user’s upper eyelid margin and the user’s lower eyelid martin via the exfoliating element (¶ 0022, ¶ 0126, ln. 11-14) to express blockages in a Meibomian gland in the eyelid of the user (¶ 0022). 
	Regarding claim 25, Korb further discloses the step of applying heat to the inner surface of the user’s upper eyelid and the inner surface of the user’s lower eyelid via the heating element in the inner eyepiece (¶ 0139, ln. 2-5). 
	Regarding claim 28, Korb further discloses the steps of:
	Receiving user information via a user interface (172) (¶ 0137, ln. 1-3);
	Generating a treatment plan including a prescribed pressure (¶ 0181, ln. 8-9), a prescribed temperature (¶ 0137, ln. 12-14), and a prescribed duration of application of the device to the eyelid of the user (¶ 0171, ln. 11-13); 
	Heating the heating element to the prescribed temperature (¶ 0137, ln. 1-11); 
	Applying the prescribed pressure via the outer eyepiece (¶ 0181, ln. 8-9, (¶ 0145, ln. 9-13); and
	Vibrating the exfoliating element for the prescribed duration time (¶ 0128, ln.15-18, ln. 23-26). 
	Regarding claim 29, Korb further discloses the step of displaying the treatment plan on the user interface (¶ 0137, ln. 3-5, ¶ 0138, ln. 1-3). 
	Regarding claim 30, Korb discloses (figs. 19-32) a system for stimulating Meibomian glands of an eyelid of a user (abstract), the system comprising:

An inner eyepiece (lens 130) including a concave surface along a distal end of the inner eyepiece (see scleral side 93 of lens), the inner eyepiece extending distally from a head (disposable component 90) (see fig. 29A), wherein the inner eyepiece includes a heating element (194, ¶ 0139, ln. 4-5); 
An outer eyepiece (eyecup 198) extending distally from the head and proximal to the inner eye piece (see fig. 29A), the outer eyepiece including a concave surface along a distal end of the outer eyepiece (see fig. 30, ¶ 0145, ln. 3-4); and
An exfoliating element (textured mechanical surface 94) extending distally from the head and proximal to the inner eyepiece (see fig. 24, ¶ 0126, ln. 2-6), the exfoliating element including a top surface and a bottom surface (see fig. 24), wherein the exfoliating element is driven by a vibrating motor (¶ 0126, ln. 2-5); 
Wherein, when the concave surface of the inner eyepiece is in contact with a user’s eye and the user’s eye is closed, a user’s upper eyelid margin contacts the top surface of the exfoliating element and a user’s lower eyelid margin contacts the bottom surface of the exfoliating element (see fig. 24, ¶ 0125, ln. 9-13); and
In response to activation of the one or more user controls, the heating element heats an inner surface of the user’s upper eyelid (42A) and inner surface of the user’s lower eyelid (42B) (¶ 0139, ln. 4-5), the outer eyepiece moves to apply a pressure to an outer surface of the user’s upper eyelid and an outer surface of the user’s lower eyelid (¶ 0145, ln. 9-10), and the vibrating motor causes the top surface of the exfoliating element to exfoliate along the user’s upper eyelid margin and the bottom surface of the exfoliating element to exfoliate along the user’s lower eyelid margin (¶ 0022, ¶ 0125, ln. 
Regarding claim 31, Korb further discloses (fig. 25) wherein the body further includes a head (disposable component 90) and a handle (controller 166) extending from the head (see fig. 25, ¶ 0136, ln. 12-13).
Regarding claim 32, Korb further discloses (fig. 31-32) wherein the inner eyepiece further includes a temperature sensor (thermistors 232A, 232B, ¶ 0151, ln. 6-16). 
Regarding claim 33, Korb further discloses (fig. 30-31) wherein the outer eyepiece includes a pressure sensor (230, ¶ 0149, ln. 11-14). 
Regarding claim 34, Korb further discloses (fig. 25) a trigger mechanism (force lever 178) attached to the body (see fig. 25), wherein the trigger mechanism controls the pressure applied by the outer eyepiece to the outer surface of the user’s upper eyelid and the outer surface of the user’s lower eyelid (¶ 0137, ln. 14-16).
Regarding claim 36, Kolb further discloses that the inner eyepiece includes a flexible polymeric material, a soft elastomeric material a silicone material, or combinations thereof (¶ 0139, ln. 18-23)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Korb, as applied to claims 17 and 30 above, in view of Grenon et al. (Pub. No.: US 2007/0060988 A1). 
Regarding claim 20, Korb further discloses wherein the exfoliating element includes a microbrush (mechanical surface can be bristles, ¶ 0118, ln. 22-24, exfoliating element is small enough to be utilized on the eye and is therefore a microbrush). Korb fails to disclose the microbrush includes a cellulose sponge material, a silicone material, or combinations thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microbrush of Korb such that it includes a cellulose sponge material, a silicone material, or combinations thereof, as taught by Grenon. Doing so can provide a microbrush that conforms to the shape of the eyelid being treated (Grenon, ¶ 0087, ln. 20-24). 
Regarding claim 35, Korb further discloses wherein the exfoliating element includes a microbrush (mechanical surface can be bristles, ¶ 0118, ln. 22-24, exfoliating element is small enough to be utilized on the eye and is therefore a microbrush). Korb fails to disclose the microbrush includes a cellulose sponge material, a silicone material, or combinations thereof.
Grenon teaches (fig. 7) a system in the same field of endeavor comprising heat sink (46) that contacts the eyelid (¶ 0087, ln. 18-20) that includes a silicone material (¶ 0087, ln. 20-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microbrush of Korb such that it includes a cellulose sponge material, a silicone material, or combinations thereof, as taught by Grenon. Doing so can provide a microbrush that conforms to the shape of the eyelid being treated (Grenon, ¶ 0087, ln. 20-24). 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Korb, as applied to claim 25 above. 
	Regarding claim 26, Korb further discloses the heat is provided at a temperature in a range of 35 to 55 °C (see claim 86). Therefore, Korb encompasses the limitation of a temperature in a range of 40 to 45 °C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature of Korb such that it is in a range of 40 to 45 °C, as encompassed by Korb. Doing so can provide a temperature that is effective in denaturing the binding mechanisms devitalized and/or dead tissue cells to the keratinized cells of the lid margin (¶ 0120, ln. 6-9). In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 27, Korb further discloses that the heat is applied in a range of 1 to 10 minutes (see claim 61). Korb fails to disclose that the heat is applied in a range of 1 and 20 minutes. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat of Korb such that it is applied in a range of 1 and 20 minutes since the range at which heat is applied varies based on the temperature that the heat is applied (¶ 0120, ln. 9-11). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing 
Further, in this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Response to Arguments
Applicant’s arguments, filed 02/02/2021, with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the 


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781